People v Miranda (2016 NY Slip Op 06651)





People v Miranda


2016 NY Slip Op 06651


Decided on October 11, 2016


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on October 11, 2016

Mazzarelli, J.P., Sweeny, Acosta, Moskowitz, Gesmer, JJ.


1849 3272/13

[*1]The People of the State of New York, Respondent,
vLuis Miranda, Defendant-Appellant.


Robert S. Dean, Center for Appellate Litigation, New York (Megan Byrne of counsel), for appellant.
Cyrus R. Vance, Jr., District Attorney, New York (Courtney M. Wen of counsel), for respondent.

Judgment, Supreme Court, New York County (Gregory Carro, J.), rendered January 31, 2014, convicting defendant, after a jury trial, of two counts of criminal contempt in the second degree, and sentencing him to a conditional discharge for a period of one year, unanimously affirmed.
The verdict was not against the weight of the evidence (see People v Danielson, 9 NY3d 342, 348-349 [2007]). There is no basis for disturbing the jury's credibility determinations. Among other things, the victim's testimony was generally
corroborated by a videotape, and defendant's arguments to the contrary are unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: OCTOBER 11, 2016
CLERK